Citation Nr: 1432271	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to a service connected left knee disability and/or right ankle disability.

Entitlement to increased rating for a left knee disability. 

Entitlement to an increased rating for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an July 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  The examination regarding the Veteran's low back disability was inadequate, in part, and the Veteran in his June 2012 VA examination for his right ankle and left knee refers to medical evidence which is not contained in the claims file and which VA has not yet made an attempt to obtain. 

The Veteran's June 2012 VA examination for his lower back disability was inadequate because the VA examiner did not address the issue of aggravation.  The VA examiner states, in the pertinent part, "[t]here is no evidence in a peer reviewed medical literature that can link a lower extremity OA and instability as a cause of severe degenerative disease of the spine."  This opinion does not address whether the Veteran's left knee and or right ankle disability have aggravated the Veteran's lower back disability.  The United States Court of Appeals for Veteran's (Court) has made it clear that any opinion that does not address the possibility of aggravation where this is raised by the record is inadequate.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Board finds a new VA examination is warranted.

With regard to treatment records, a review of the claims file shows that in the Veteran's June 2012 VA examination for his service connected right ankle and left knee disabilities, the Veteran mentioned receiving physical therapy, a MRI, and advisement that he was not a candidate for a total knee disability.  The claims file, however, contains no post-service medical treatment evidence from either VA or private medical providers.  The medical treatment mentioned by the Veteran is pertinent to the Veteran's claim for an increased rating for his right ankle and left knee disabilities, and the Board finds the Veteran should be given the opportunity to appropriately identify this medical evidence so that it may be obtained by VA.  See 38 C.F.R. §§  3.159.  The Board additionally notes that the June 2012 VA examiner relies, in part, on x-ray evidence collected in June 2010 to determine the state of the Veteran's right ankle and left knee disabilities in June 2012 despite the Veteran's contention that his disabilities had worsened since the June 2010 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left knee, right ankle, and lower back disability.  

The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  

Notify the Veteran that the Board is particularly interested in the medical facility or doctor which prescribed the Veteran with physical therapy and a cortisone shot for his right ankle, which he described in his June 2012 VA examination.  Additionally, the Board is interested in the medical facility or doctor which conducted the Veteran's MRI and advised the Veteran that he was not a candidate for a total knee replacement, which the Veteran mentioned in his June 2012 VA examination. 

The Veteran should be made aware that the portion of VA which handles Veteran's disability compensation claims only retrieves VA medical records that the Veteran identifies

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for VA examination(s) with a different VA examiner then the June 2012 VA examination.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner(s) as part of the examination(s).  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A).  After taking a detailed history from the Veteran regarding his lower back disability and considering the pertinent information in the record in its entirety, the VA examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's lower back disability is caused or aggravated by the Veteran's service connected left knee disability and/or right ankle disability or is otherwise etiologically related to the Veteran's active service.  All necessary tests and studies should be performed to make the diagnosis and render the opinion.

(B). Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability as well as the effect of this disability on his employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(C).  Schedule the Veteran for a VA examination to determine the nature and severity of his right ankle disability as well as the effect of this disability on his employability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report(s) comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a lower back disability to include as secondary to a service connected left knee disability and/or right ankle disability, entitlement to increased rating for a left knee disability in excess of 10 percent from February 23, 2010, and entitlement to a compensable rating for a right ankle disability.

	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


